Title: To Alexander Hamilton from Abishai Thomas, 12 June 1792
From: Thomas, Abishai
To: Hamilton, Alexander



Philadelphia June 12th. 1792.
Sir

As Agent of the State of North Carolina I subscribed on Account of the loan to the United States proposed by Act of Congress of the 4th of August 1790 a Certificate or Receipt of James Green junr. late Treasurer of Loans in said State, for 96,300 dollars of the emissions of May 20, 1777, and April 11th. 1778. which had been deposited in his hands to be exchanged, which Certificate the Auditor and Comptroler have not admitted to be funded; I consider it therefore my duty to appeal to your decision, and to give you a concise statement of the transaction so as to place the business before you in its proper point of view. Mr. Green gave small Certificates to individuals for sums of money of the aforesaid emissions, which they brought in to be exchanged, pursuant to acts of Congress of the 2d. Jany. & 2d. July 1779. these Certificates were taken up by the District Treasurers of North Carolina, whereby the state became the Assignee of the individuals. The treasurers on settlement of their Accounts with the Legislature deposited them in the hands of the Chairman of the Committee with whom they settled, and the Chairman by order of the General Assembly delivered them to Mr. Green who gave one receipt for the whole amount, a duplicate of which is herewith sent. Now Sir, had the State kept possession of the original Certificates no difficulty would have occurred in the business, and I profess I see no just ground why there should as it now stands, for had the state been reimbursed in other money, or had She reclaimed and again received the Original Certificates, surely Mr. Green would have cancelled his receipt; upon the whole I am decidedly of opinion, that neither the one or the other ever did happen, that changing the face did not alter the nature of the obligation, and to sum up the whole, that the State of North Carolina has as indubitable a right to fund this paper as any other Certificate or evidence of public debt whatever, which is respectfully submitted, and your decision is respectfully solicited prior to the 16th. Inst.
I have the Honor &c.
Ab. Thomas
